                                                                                   DISTRICT OF OREGON
                                                                                        FILED
                                                                                        May 06, 2019
                                                                                 Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                                _______________________________________
                                                                          PETER C. McKITTRICK
                                                                          U.S. Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF OREGON

 In re                                          )    Case No.      18-32288-pcm7
                                                )
 THREE J'S DISTRIBUTING, INC.
                                                )
                                                )    Application to Employ Accountant,
                                                )    and Order Thereon; and Notice of
                                                )    Intent to Compensate Accountant
 Debtor(s)                                      )    [for Chapter 7 Cases only]

 The undersigned trustee applies to employ Bennington & Moshofsky, P.C.                      , a licensed
 accountant whose address is 4800 SW Griffith Dr. Ste. 350, Beaverton, OR 97005
 and certifies that:

 1. The total compensation of the accountant, subject to final court approval, must not exceed
    $ 30,000.00       . If the trustee later determines that fees may exceed that amount, the trustee
    may file an amended application to employ accountant. An increase must be authorized by court
    order entered before the services are provided.

 2. The trustee will require the assistance of the above-named accountant to provide the following
    services:

    (A) Tax return and form preparation. [For each tax year, describe the returns and forms to be
        prepared, the maximum compensation per tax year, and if the trustee is not required by law
        to file any of the forms and returns, why the trustee is undertaking the preparation.]
            None.



753.70 (12/1/2018)                         Page 1 of 3



                           Case 18-32288-pcm7       Doc 94      Filed 05/06/19
     (B)    Other services. [For each matter, describe the matter, the anticipated cost of the services, and
            the potential benefit to the estate.]
             Administration and termination of retirement plan - $30,000.00



 3. The trustee selected the above-named accountant because:
    Bennington & Moshofsky, P.C. has had extensive experience in matters of this character
    and the Trustee believes that Bennington & Moshofsky, P.C. is well qualified to represent
    him in this proceeding.


 4. To the best of the trustee’s knowledge, the accountant has no connections with the entities listed
    in the verification below, except as described therein.

 Date:     05/03/2019                                  /s/ Rodolfo Camacho
                                                       Trustee

 I, the accountant named above, verify that:

     1) I will be the trustee's accountant;

     2) I have read 11 U.S.C. § 101(14) and § 327, and Federal Rule of Bankruptcy Procedure (FRBP)
        2014(a); and

     3) my firm has no connections with the debtor(s), creditors, any party in interest, their respective
        attorneys and accountants, the U.S. Trustee, any person employed in the office of the U.S. Trustee,
        or any District of Oregon bankruptcy judge, except as follows:
           None.



                                                            /s/ Inna Schtokh
                                                                                 Applicant

 IT IS ORDERED that employment of the above-named accountant is authorized with fees subject to
 review under 11 U.S.C. § 330.

 IT IS FURTHER ORDERED, AND NOTICE IS GIVEN, that an order authorizing compensation within the
 above terms may be entered after a fee application (using Local Bankruptcy Form (LBF) 345.7 if
 applicable to this case) which reflects work done on the service specified above is attached to a
 proposed order (using LBF 753.74) and submitted to the court, and without further notice, unless
 within 23 days of the date in the “Filed” stamp on page 1, an interested party :




753.70 (12/1/2018)                            Page 2 of 3



                          Case 18-32288-pcm7           Doc 94      Filed 05/06/19
    1) files a written objection, setting forth the specific grounds for the objection, with the clerk at
       1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave #2600, Eugene OR 97401, and

    2) serves the objection on the trustee at Rodolfo Camacho, Trustee, P.O. Box 13897,
        Salem, OR 97309                                                                                 .

    3) IT IS FURTHER ORDERED that if the amount in paragraph 1 above exceeds $10,000, project
       billing is required unless otherwise ordered above.

                                                  ###




753.70 (12/1/2018)                         Page 3 of 3



                         Case 18-32288-pcm7         Doc 94     Filed 05/06/19
